IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 353 WAL 2015
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal from
                                             :   the Published Opinion and Order of
             v.                              :   the Superior Court at No. 1068 WDA
                                             :   2014, at 121 A.3d 530 (Pa. Super.
                                             :   2015) entered on July 28, 2015,
KEITH PENNYBAKER,                            :   affirming the Judgment of Sentence of
                                             :   the Allegheny County Court of Common
                    Petitioner               :   Pleas at No. CP-02-CR-0016074-2013
                                             :   entered on May 23, 2014


                                          ORDER



PER CURIAM



      AND NOW, this 31st day of August 2016, the Petition for Allowance of Appeal is

GRANTED.      The Superior Court’s order is VACATED and Petitioner’s judgment of

sentence is VACATED. The matter is REMANDED to the trial court for resentencing

without application of 42 Pa.C.S. §9718.4. See Commonwealth v. Hopkins, 117 A.3d
247 (Pa. 2015) and Commonwealth v. Wolfe, 68 MAP 2015, 2016 WL 3388530 (Pa.

June 20, 2016).

      Chief Justice Saylor, Justice Todd, and Justice Dougherty dissent as they would

grant the petition and hear the appeal.